DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21, 23-25, 29-46 are pending.  Claims 1-19, 29-33 are withdrawn.  Claims 20, 21, 23-25 and 34-46 are currently under examination.
This office action is in response to the amendment filed on 9/22/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20, 21, 23-25, 34-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a modified myoblast cells obtained by culturing myoblast isolated from contractured muscle from a patient. Since the myoblast cells are isolated from a patient, it is directed to a nature based product.  While culturing the myoblast cells in medium that comprises a DNA methyltransferase inhibitor would result in reduced methylation in the patient myoblast cells, however, the resultant myoblast cells would have same characteristic (i.e. ability to form myotubes and muscle) as a myoblast obtained from a normal muscle.  A myoblast cell obtained from a normal muscle is considered as a natural occurring product.  The word modified in the preamble is highly general which does not provide any limitation to the structure of the claimed myoblast cells.  As such, the claimed myoblast does not markedly different characteristics from its natural counterpart, a normal myoblast cell isolated from normal muscle.  This judicial exception is not integrated into a practical application because claim 20 does not recite additional limitations with regard to a practical application of the claimed myoblast. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 20 does not include limitations such that the claimed myoblasts would differ markedly from natural occurring myoblast.  
Dependent claims 21, 24, 25, 37, 38, 39, 40, further recites the culture comprises aurora kinase inhibitor, however, there is no evidence indicates the cultured myoblast is markedly different from a normal myoblast as a result from such culturing.  
Dependent claim 23 recites the myoblast cells are cultured from isolated satellite cells of patient, which is also read on a nature based product. 
Dependent claims 34-36 recite specific methyltransferase inhibitor and aurora kinase inhibitor, however, there is no evidence indicates the cultured myoblast is markedly different from a normal myoblast as a result from such culturing.  
Dependent claims 41-46 recite increased expression of genes or reduced methylation in ITGB1 promoter. However, there is no evidence indicates that the cells are markedly different from myoblast cells isolated from normal muscle. 
Response to Arguments
In response, Applicant argues that the modified myoblast cells are no longer the naturally occurring myoblast cells obtained from contractured muscle from patient having an impaired ability to form normal muscle, or same as myoblast cells obtained from normal muscle. Applicant asserts that the modified myoblasts are demonstrated to exhibit characteristic that differ from either their naturally occurring impaired state or a naturally occurring normal state. Applicant asserts that Figures 4A, 4C and 4D illustrate some of the differences between the claimed modified myoblast cells and their naturally occurring impaired starting cells or naturally occurring cells, CP and TD.  Applicant asserts that while some function is restored in the claimed cells, the CP-AZA cells still do not function like cells from normal tissue.  Applicant asserts that the difference in the resultant myotube formation shown in 4B through the structure differences observed between the impaired cells are also apparent, when comparing the myotubes formed from impaired cells with those from treated cells, and they form bigger muscle fibers, and they cannot revert back to their original naturally occurring impaired myoblast cell state.  
The above argument has been fully considered but deemed unpersuasive.  Figure 4A displays DNA methylation analysis of ITGB1 promoter in TD, CP and CP-AZA, wherein CP-AZA have slightly less CpG methylation than TD.  Figure 4B displays immunofluorescence staining for TD, CP myotube preparation formed from myoblasts that have been treated with 5-AZA.  Figure 4C displays the quantification of fusion indexes for CP and TD derived myoblasts that were treated with 5-AZA or not treated.  Figure 4D is a quantification for ITGB1D isoform after 42 hour differentiation.  Figure 4E is a Western blot showing differential expression of integrin beta-1D in CP preparation either treated or non-treated with 5-AZA.  Figure 5 demonstrates 5 different assays on a myotube preparation.  The claimed invention is drawn to a population of myoblast cells that can form myotubes obtained from patient having impaired ability to form myotubes, but not the myotubes formed from said myoblast cells. As such, the 101 analysis would be based on the difference from the claimed cells and their naturally occurring counterparts, whether such difference amounts to significantly more than the natural occurring myoblast cells. In the present case, Figure 4A demonstrates the difference of epigenetic changes following 5 AZA treatment, demethylation of the CpG island in ITGB1D promoter, between 5 AZA-treated CP and CP and normal myoblast cells. While CP-AZA differ slightly compared to TD and negative control in CpG methylation in ITGB1D, the overall structure of the CP-5AZA does not differ significantly from its naturally occurring counterparts. DNA methylation/demethylation can be a reversible process, as such, the epigenetic change resulted from culturing myoblast in the presence of DNA demethylating agent does not amount to significantly more than the naturally occurring myoblast cell.  For reasons discussed in the rejection and set forth above, this rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20, 21, 23-25, 37-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Senesi (IDS), in view of Domenighetti (Journal of Orthopaedic Research, March 05 2016, Vol.34, Supp. Supplement 1, Abstract number 0314).  
Senesi teaches using AZA to induce DNA demethylation during differentiation stages of C2C12 cell line, an established model of Satellite cell growth and differentiation (page 245, 2nd col., 4th paragraph).  Senesi teaches culturing C2C12 cells with AZA stimulates myoblast differentiation and myotubes becomes lengthened and increase in diameter, which indicates AZA demethylating action shortens the differentiation process, and maintains the ordered and sequential expression of muscle specific gene program (page 251, 2nd col., 2nd paragraph).  Senesi teaches that AZA action on IGF-1 signaling pathway involved in skeletal muscle hypertrophy, wherein demethylating IGF-1 promoter increases IGF1 expression (page 251, 2nd col., last paragraph). Senesi teaches the demonstration that AZA induced DNA demethylation accelerates the skeletal muscle differentiation might constitute a new model to study the pathophysiology of several genetic muscle disease because studies has demonstrated that DNA hypermethylation is correlated with genetic skeletal muscle disease, and AZA induced DNA demethylation enhances skeletal muscle function.  Senesi teaches these data confirm the idea that DNA methylation could represent the epigenetic key point regulating skeletal muscle differentiation and that drugs promote DNA demethylation could modulate differentiation (page 253, 1st col., 1st paragraph).
The only difference between the claimed myoblast cell and the prior art cell is that the claimed cell is obtained from patient with impaired myogenic potential vs. a cell line that is a model for satellite cell growth and differentiation.
Domenighetti et al. reported muscle remodeling in cerebral palsy children is associated with intrinsic impairment of satellite cell, wherein ITGB1 protein is decreased and correlates with ITGB1 promoter methylation (page 1, last two lines and page 2, lines 1-5). Domenighetti et al. teach the loss of ability to differentiate could lead to contracture formation, and a better understanding of CP may lead to treatments that rescue and normalize their physiology (last 5 lines).
It would have been obvious to an ordinary skilled in the art to culturing myoblast cells from diseased patient in the presence of methyltransferase inhibitor to study whether demethylation can restore some of the myogenic potential of said cells based on combined teaching from Senesi and Domenighetti. The ordinary skilled in the art reading Senesi would recognize that demethylating satellite cells during differentiation would enhance differentiation and myotube formation with increased length and diameter, and diseases with impaired muscle formation is associated with hypermethylation. Domenighetti further demonstrated that satellite cells from CP patients in fact has decreased expression of protein markers important for myoblast fusion, wherein one of said marker ITGB1D has its promoter hypermethylated. The ordinary skilled in the art would thus be motivated to obtained such diseased satellite cells and treating them with methyltransferase inhibitor to see whether demethylation would enhance myoblast differentiation as demonstrated in C2C12 cell line by Senesi. The ordinary skilled in the art would have reasonable expectation of success to obtain satellite cells from a patient and culturing them in media containing methyltransferase inhibitor following combined teaching from Senesi and Domenighetti. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claims 21, 24, 25, 37, the claims recites culture medium further comprises an aurora kinase inhibitor. However, the specification does not teach how the cells in said medium differs from the cells treated with methyltransferase inhibitor.  As such, the population of cells that obtained from a diseased patient treated with methylation inhibitor rendered obvious by combined teaching from Senesi and Domenighetti still meets the claim limitation. 
Regarding claim 23, Domenighetti teaches obtaining satellite cells of a patient having CP.
Regarding claims 34-36 and 38-40, the claims recites specific methyltransferase inhibitor and aurora kinase inhibitor. As discussed above, use of said compounds does not change the structure of the claimed myoblast cells obtained from a diseased patient treated with methylation inhibitor, which are rendered obvious by combined teaching from Senesi and Domenighetti.
Regarding claims 41-46, demethylation of promoter of the muscle specific genes at ITGBD1, and other markers, and increased protein expression following methylation inhibitor such as AZA would have been inherent as taught by Senesi (page 251, 2nd col., last paragraph).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (8-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636